Title: [April 2. 1776.]
From: Adams, John
To: 


      April 2. 1776. The Committee appointed to prepare a Letter of Thanks to General Washington, and the Officers and Soldiers under his command brought in a draught which was read and agreed to: Ordered that it be transcribed, signed by the President and forwarded.  —But the Letter a great part of the Compliment of which would have lain in the Insertion of it in the Journal, was carefully secluded. Perhaps the Secretary or the President or both, chose rather to conceal the Compliment to the General than make one to the Member who made the motion and the Committee who prepared it. I never troubled myself about the Journals, and should never have known the Letter was not there, if I had not been called to peruse them, now after twenty nine Years have rolled away.
     